ITEMID: 001-83053
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: MAKSIMOVIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Nikola Maksimović, is a Serbian national who was born in 1949 and lives in Lukićevo. The Serbian Government (“the Government”) were represented by their Agent, Mr S. Carić.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 2001 the Zrenjanin Municipality Public Prosecutor indicted the applicant for abuse of office.
On 31 March 2004 the Zrenjanin Municipal Court found the applicant guilty and imposed a suspended prison sentence (uslovna osuda) of three months. The applicant appealed, claiming that the facts established in the first-instance judgment were incorrect.
On 30 June 2004 the Zrenjanin District Court dismissed the applicant’s appeal and upheld the first-instance judgment.
On 4 December 2001 the Zrenjanin Municipality Public Prosecutor filed an indictment against Company B. and the applicant in the Zrenjanin Commercial Court for an economic offence concerning the security of payments.
Following Serbia’s ratification of the Convention on 3 March 2004, the applicant requested the competent court to stay the proceedings pending the outcome of the aforementioned criminal proceedings (Chapter A above). He claimed that the two proceedings concerned the same amounts of money and thus the same offence.
The court stayed the proceedings.
On 4 February 2005 the Zrenjanin Commercial Court requested the Zrenjanin Municipal Court to provide a copy of the case file in the other criminal proceedings. However, that court was unable to do so as the file had been sent to the Zrenjanin District Court following the applicant’s request for a reopening of the criminal case and his subsequent appeal against the refusal to do so.
Once the proceedings resumed, hearings scheduled for 27 March and 20 April 2006 were adjourned because Company B.’s legal representative had failed to appear. On the last-mentioned date the Zrenjanin Commercial Court fined Company B. for its failure to appear in court.
The court held the next hearing on 11 May 2006, when the applicant requested time to set out his defence in writing. The hearing scheduled for 28 September 2006 was again adjourned due to the co-defendant’s failure to appear. The court ordered that the legal representative of Company B. be brought to the next hearing by the police.
On 12 October 2006 the Zrenjanin Commercial Court gave judgment acquitting both the applicant and Company B. of all charges.
